TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00094-CV


                              Athens Gate Limited, Appellant

                                              v.

     Carolyn Baldwin, Individually and a/n/f Her Minor Child, J. D. B., Jr., Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-19-008164, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Athens Gate Limited has filed an unopposed motion to dismiss this

cause. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellant’s Motion

Filed: June 30, 2021